               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

RICHARD DELL ABBOTT,

                     Plaintiff,
                                                    Case No. 20-CV-1597-JPS
v.

ARAMARK FOOD SERVICES,
CORRECTIONAL OFFICER                                                 ORDER
HOSKINS, and WAUKESHA
COUNTY JAIL,

                     Defendants.


       Plaintiff Richard Dell Abbott filed a pro se complaint under 42 U.S.C.

§ 1983 alleging that Defendants violated his constitutional rights. (Docket

#1). This case was previously assigned to Magistrate Judge Stephen Dries.

However, because not all parties have had the opportunity to consent to

magistrate judge jurisdiction, the case was reassigned to a District Judge for

entry of this order, which resolves Plaintiff’s motion for leave to proceed

without prepaying the filing fee and screens his complaint.

1.     MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
       THE FILING FEE

       The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.
       On October 29, 2020, the Court ordered Plaintiff to pay an initial

partial filing fee of $12.83. (Docket #8). Plaintiff paid $13.00 on November

12, 2020. The Court will grant Plaintiff’s motion for leave to proceed

without prepaying the filing fee. (Docket #2). He must pay the remainder

of the filing fee over time in the manner explained at the end of this order.

2.     SCREENING THE COMPLAINT

       2.1     Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).


                                   Page 2 of 7
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2    Plaintiff’s Allegations

       Plaintiff asserts that, on September 19, 2020, Defendant Correctional

Officer Hoskins delivered his food tray. (Docket #1 at 2). Plaintiff allegedly

bit down onto a small, hard object, fracturing his filling and chipping his

tooth. (Id.) Plaintiff showed Hoskins the object, which Hoskins placed in a

bag and identified as a “ball grinner.” (Id.) Hoskins allegedly told Plaintiff

it came from the kitchen. (Id.)

       Plaintiff states that “someone, was negligent and careless by

allowing or putting a ball grinner into the food” which caused him injury

and pain. (Id. at 3). He asserts that either Hoskins or food services staff

accidentally or maliciously placed the object in his food. (Id.) Plaintiff was

seen by the nurse after he was injured. (Id.)

       2.3    Analysis

       Plaintiff does not state which constitutional right was violated.

However, his allegations may state a claim under the Eighth Amendment.

To state an Eighth Amendment claim for unconstitutional conditions of

confinement, Plaintiff must allege that officials were deliberately indifferent

to conditions of confinement that constituted an “unnecessary and wanton


                                  Page 3 of 7
infliction of pain.” Hudson v. McMillian, 503 U.S. 1, 5 (1992); Farmer v.

Brennan, 511 U.S. 825, 834 (1970) (holding that an Eighth Amendment

violation arises when prisoners are deprived of “the minimal civilized

measure of life’s necessities.”). Inmates are entitled to “adequate food,

clothing, shelter, and medical care.” Farmer, 511 U.S. at 832. This includes

sanitary and hygienic living conditions. See Myers v. Ind. Dep’t of Corr., 655

F. App’x 500, 503–04 (7th Cir. 2016). Allegations of unsanitary food or

objects found in a prisoner’s food may state a constitutional claim.

However, the claim must be more than a single incident to constitute a

constitutional violation.

        A single incident of food poisoning or finding a foreign object
        in food does not constitute a violation of the constitutional
        rights of the prisoner affected. Evidence of frequent or regular
        injurious incidents of foreign objects in food, on the other
        hand, raises what otherwise might be merely isolated
        negligent behavior to the level of a constitutional violation.

Green v. Atkinson, 623 F.3d 278, 281 (5th Cir. 2010) (citing Hyder v. Perez, No.

96–40003, 1996 WL 255243, at *1 (5th Cir. April 29, 1996) (unpublished) (per

curiam); George v. King, 837 F.2d 705, 707 (5th Cir. 1988)). See also Brown v.

Brock, 632 F. App’x 744, 747 (4th Cir. 2015); Robinson v. Danberg, 673 F. App’x

205, 213 (3d Cir. 2016). Thus, in this case, Plaintiff has failed to state a claim

as his allegations are of only one incident of an object being found in his

food.

3.      CONCLUSION

        Based on the foregoing, Plaintiff has failed to state a viable claim for

relief against Defendants. However, the Court will allow Plaintiff an

opportunity to amend his complaint to expound upon his allegations

against Defendants. If he chooses to offer an amended complaint, Plaintiff

should provide the Court with sufficient facts to address: 1) if there was

                                   Page 4 of 7
more than one incident of foreign objects in the food, and 2) what each

Defendant’s actions were in connection with the foreign objects in the food.

Plaintiff’s amended complaint does not need to be long or contain legal

language or citations to statutes or cases, but it does need to provide the

Court and each Defendant with notice of what each Defendant allegedly

did or did not do to violate his rights.

       The Court is enclosing a copy of its complaint form and guide.

Plaintiff must list all Defendants in the caption of his amended complaint.

He should use the spaces on pages two and three to allege the key facts that

give rise to the claims he wishes to bring, and to describe which Defendants

he believes committed the violations that relate to each claim. If the space

is not enough, Plaintiff may use up to five additional sheets of paper.

       Plaintiff is advised that the amended complaint must bear the docket

number assigned to this case and must be labeled “Amended Complaint.”

The amended complaint supersedes the prior complaint and must be

complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th

Cir. 1998). In Duda, the appellate court emphasized that in such instances,

the “prior pleading is in effect withdrawn as to all matters not restated in

the amended pleading.” Id. at 1057 (citation omitted). If the amended

complaint is received, it will become the operative complaint in this action,

and the Court will screen it in accordance with 28 U.S.C. § 1915A.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s complaint (Docket #1)

fails to state a claim;


                                  Page 5 of 7
      IT IS FURTHER ORDERED that Plaintiff may file an amended

complaint that complies with the instructions in this order on or before June

9, 2021. If Plaintiff files an amended complaint by the deadline, the Court

will screen the amended complaint under 28 U.S.C. § 1915A. If Plaintiff does

not file an amended complaint by the deadline, the Court will dismiss this

case based on his failure to state a claim in his original complaint and will

assess a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

blank prisoner complaint form and a copy of the guides entitled “Answers

to Prisoner Litigants’ Common Questions” and “Answers to Pro Se

Litigants’ Common Questions,” along with this order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $337.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and




                                  Page 6 of 7
       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 10th day of May, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge



       1 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.

                                  Page 7 of 7
